Petition for Writ of Mandamus Denied and Memorandum Opinion filed
September 17, 2013.




                                     In The

                      Fourteenth Court of Appeals

                               NO. 14-13-00802-CV



IN RE TROY J. WILSON AND GEORGETTE GEORGE WILSON, Relators


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              246th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2012-38393

                        MEMORANDUM OPINION

      On September 12, 2013, relators Troy J. Wilson and Georgette George
Wilson filed a petition for writ of mandamus in this Court. See Tex. Gov’t Code
Ann. §22.221; see also Tex. R. App. P. 52. In the petition, relators ask this Court
to compel the Honorable Jim York, presiding judge of the 246th District Court of
Harris County, to vacate his July 18, 2013 order retaining the underlying suit on
the court’s docket.
      Relators have not established their entitlement to mandamus relief.
Accordingly, we deny relators’ petition for writ of mandamus. We also deny
relators’ motion for temporary relief requesting a stay of the trial court
proceedings.


                                                PER CURIAM

Panel Consists of Justices Brown, Christopher, and Donovan.




                                       2